Case 2:19-cv-14220-RLR Document 1 Entered on FLSD Docket 06/26/2019 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                    FORT PIERCE DIVISION

  LATAIYA C. MOORE,

          Plaintiff,

  v.                                                    CASE NO.: 2:19-cv-14220

  ST. LUCIE COUNTY, FLORIDA,

        Defendant.
  ________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

          COMES NOW Plaintiff, LATAIYA C. MOORE (hereafter, “Plaintiff”), by and through

  her undersigned counsel, and hereby files this Complaint against Defendant, ST. LUCIE

  COUNTY, FLORIDA (hereafter, “Defendant”), and alleges as follows:

                             PARTIES, JURISDICTION AND VENUE

  1. This is an action for damages that exceed $ 15,000.00, exclusive of costs, interest, and

       attorney's fees by Plaintiff against her former employer for violation and to secure protection

       of and redress deprivation of rights secured by 42 U.S.C. § 2000 et seq. providing for

       injunctive, compensatory, punitive and other relief against race discrimination and for

       disability discrimination under the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.

       (“ADA”). This Court has jurisdiction over Plaintiff’s federal law claims pursuant to 28 U.S.C.

       § 1337,.

  2. Venue is proper in the Fort Pierce Division of the Southern District of Florida pursuant to 42

       U.S.C. § 2000(e)-5(f) (3) and 28 U.S.C. § 1391 (b) and (c) because the unlawful employment

       practices were committed within this judicial district. All facts and circumstances arising from

       this dispute took place in St Lucie County, Florida.
Case 2:19-cv-14220-RLR Document 1 Entered on FLSD Docket 06/26/2019 Page 2 of 10



  3. Plaintiff is an individual who resided in St. Lucie County, Florida, during the time of her

     employment with Defendant and all times material herein.

  4. Defendant is an "employer" as defined by 42 U.S.C. § 2000e(b) because it is engaged in an

     industry affecting commerce and has fifteen or more employees for each working day in each

     of twenty or more calendar weeks in the current or preceding calendar year.

                              ADMINISTRATIVE PREREQUISITES

  5. Plaintiff timely dual filed a Charge of Discrimination on April 21, 2017, with the Equal

     Employment Opportunity Commission ("EEOC") alleging discrimination based on Americans

     with Disabilities Act of 1990, 42 U.S.C. 12111, et seq., and Title V, Section 503 of the Act, 42

     U.S.C. 12203 as well as Race and Retaliation, 42 U.S.C. § 2000 et seq. providing for injunctive,

     compensatory, punitive and other relief against race discrimination and retaliation. A copy of

     which is attached hereto and incorporated herein as Exhibit "A".

  6. This action is filed within ninety (90) days of Plaintiff’s receipt of her Notices of Right to Sue,

     dated March 28, 2019, in reference to EEOC Charge Number 510-2017-02610, from the U.S.

     Department of Justice, Civil Rights Division, copies of which are attached hereto and

     incorporated herein as Exhibit "B".

                                    GENERAL ALLEGATIONS

  7. The Plaintiff was hired as a Public Safety Communicator on March 6, 2017.

  8. Plaintiff was immediately ridiculed and humiliated by her Caucasian coworkers, trainers and

     members of supervision. The numerous incidents included, but were certainly not limited to

     the following events in March of 2017:
Case 2:19-cv-14220-RLR Document 1 Entered on FLSD Docket 06/26/2019 Page 3 of 10



   a. Coworker Patricia Garcia stated: (i) “Look around, there are no blacks in here, you’re

       outnumbered.” This was stated in front of Angel Spears (sister of the Plaintiff who left

       because of these types of comments).

   b. Coworker Monica Eaton said to the Plaintiff during her training: (i) “Why do you chose this

       place?” and (ii) “Black people never stay.”

   c. Coworker James Gilbert stated “Obama sucks Cunts.”

   d. Trainer Jonathan Cuny stated (i) after Plaintiff was using the dishes, “Oh God, now we will

       have to start washing the dishes with bleach”, (ii) “[Plaintiff] had hair like a 10-15” referring

       to prisoner in custody, (iii) “[Plaintiff’s] hair looks stinky”, and (iv) “I bet she brought

       watermelon” because the Plaintiff contributed fruit for the pot luck breakfast.

   e. The Plaintiff entered the bathroom nearest her desk or workstation. Ms. Danielle Desoriers

       and another caucasian employee were using the restroom and were standing at the sink. Ms.

       Desoriers, knowing that she could be overheard by the Plaintiff, said in a loud voice that she

       was disgusted to share a bathroom and lotion with the Plaintiff. She then proceeded to turn

       around and say “EEWWW” in a disgusted tone while looking directly at the Plaintiff. She

       then something to the effect of “can’t you find another bathroom” or “go somewhere else.”

   f. A Supervisor, Christina Charles, requested that Plaintiff get out of her seat because another

       Caucasian employee wanted to sit there even though there were other seats in the room

       available. There were numerous other empty seats available at the time. The Plaintiff’s

       caucasian coworkers were not asked move off of their seat.

  9. Due to the stress, humiliation and emotional suffering, the Plaintiff began to experience severe

     symptoms from her Gillian-Barre Syndrome. She requested a reasonable accommodation in to

     wear sunglasses and bring a service animal to work to Terry Peterman (despite Caucasians
Case 2:19-cv-14220-RLR Document 1 Entered on FLSD Docket 06/26/2019 Page 4 of 10



     employees like Mr. James Gilbert having hats, glasses, etc.). Plaintiff was denied this

     reasonable accommodation afforded to her caucasian coworkers.

  10. On April 6, 2017, Plaintiff found a piece of her dreadlock (piece of Plaintiff’s hair) had been

     cut off without her knowledge lying beside her chair. As a result of this incident and the

     compounding of others, the Plaintiff suffered an anxiety attack and was crying hysterically.

  11. On April 7, 2017, Plaintiff walked into the room and two employees stated, “a live racoon was

     in the office.” Karen, a Supervisor, and another Coworker were laughing hysterically when

     the employee stated, “Look your mother is here” while she was holding a live racoon. They

     referred to the racoon as the Plaintiff’s daughter. This was so humiliating to the Plaintiff that

     she relapsed back into a state of depression.

  12. Plaintiff reported the discrimination to Terri Peterman. Ms. Peterson stated (i) “I find it hard

     to believe”, (ii) instructed the Plaintiff to “grow a thick skin”, and agreed that she also hated

     Obama. During her statements, Ms. Peterson laughed out loud as though it was funny.

  13. On April 10, 2017, Plaintiff was given several tests from her trainer and Assistant Supervisor,

     Kathleen Missong. The tests were not given to other Caucasian trainees and were not part of

     the typical training regimen. Ms. Missong called the Plaintiff a “Fucking Idiot” and gave her

     an Unacceptable Observation. Ms. Missong also stated “just don’t worry about the training

     material because blacks don’t last anyway.”

  14. On April 11, 2019, after having another anxiety attack from the continuing hostile work

     environment on the basis of her race, Plaintiff drove to Human Resources and reported the

     incidents described above.

  15. The Plaintiff began participating in the employee assistance program to seek assistance

     handling the emotional distress she experienced while with the Defendant.
Case 2:19-cv-14220-RLR Document 1 Entered on FLSD Docket 06/26/2019 Page 5 of 10



  16. After the panic attack and as a result of the numerous instances of harassment, the Plaintiff did

     no feel comfortable returning to the Department.

  17. The Plaintiff lost her employment because she was unable to mentally and physically handle

     returning to her original position and/or Department after the traumatizing treatment she

     received.

  18. The Defendant could not provide alternative employment in another department, took not steps

     to correct and or address the racial bias and animus within the department or otherwise failed

     to address the hostile work environment leading to the Plaintiff’s loss of employment or

     discharge.

  19. The Plaintiff has retained the Malatesta Law Office and agreed to compensate at a reasonable

     hourly rate for its services.

     COUNT ONE: RACE DISCRIMINATION HOSTILE WORK ENVIRONMENT

                             TITLE VII (NO ADVERSE ACTION)

  20. Plaintiff incorporates and realleges by reference, as though fully set forth herein, Paragraphs 1

     through 15, 20 of this Complaint.

  21. Because Race was a motivating factor in the decision to construct to mistreat the Plaintiff and

     to disparage, malign, harass her, the Defendant and its agents violated Title VII of the Civil

     Rights Act of 1964, and the Civil Rights Act of 1991, both as amended, with knowing and/or

     reckless disregard of the Acts’ proscriptions.

  22. As a direct, proximate and foreseeable result of the Defendant’s discriminatory actions, the

     Plaintiff has suffered past and future pecuniary losses, emotional pain, suffering,

     inconvenience, mental anguish, loss of enjoyment of life, loss of dignity, emotional distress,

     the potential loss of future employment and other non-pecuniary losses and intangible injuries.
Case 2:19-cv-14220-RLR Document 1 Entered on FLSD Docket 06/26/2019 Page 6 of 10



     As a result of such discrimination and consequent harm, the Plaintiff has suffered such

     damages in an amount according to proof.

  23. Defendant's conduct was despicable and the acts herein alleged were malicious and oppressive

     and were committed with an improper and evil motive to injure Plaintiff, amounting to malice

     and in conscious disregard of Plaintiff's rights.

         WHEREFORE, Plaintiff, LATAIYA C. MOORE, hereby demands and prays this Court to

  grant the following relief against ST. LUCIE COUNTY, FLORIDA:

      (a) A declaratory judgment providing that the Defendant violated the Title VII;

      (b)An award of compensatory damages to Plaintiff for emotional pain, suffering,

      inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary losses.

      (c)An award of punitive damages to Plaintiff to compensate him for the mental and emotional

      distress occasioned by Defendant's misconduct;

      (d) Reasonable attorneys’ fees and court costs,

      (e) A trial by jury on all issues so triable; and

      (f) Such other and further relief as the Court deems just and proper.

       COUNT TWO: RACE DISCRIMINATION HOSTILE WORK ENVIRONMENT

                                        (ADVERSE ACTION)

  24. Plaintiff incorporates and realleges by reference, as though fully set forth herein, Paragraphs 1

     through 20 of this Complaint.

  25. Because Race was a motivating factor in the decision to construct to terminate the Plaintiff by

     failing to address her reports of discrimination and racism, and the Defendant and its agents
Case 2:19-cv-14220-RLR Document 1 Entered on FLSD Docket 06/26/2019 Page 7 of 10



     violated Title VII of the Civil Rights Act of 1964, and the Civil Rights Act of 1991, both as

     amended, with knowing and/or reckless disregard of the Acts’ proscriptions.

  26. As a direct, proximate and foreseeable result of the Defendant’s discriminatory actions, the

     Plaintiff has suffered past and future pecuniary losses, emotional pain, suffering,

     inconvenience, mental anguish, loss of enjoyment of life, loss of dignity, emotional distress,

     the potential loss of future employment and other non-pecuniary losses and intangible injuries.

     As a result of such discrimination and consequent harm, the Plaintiff has suffered such

     damages in an amount according to proof.

  27. Defendant's conduct was despicable and the acts herein alleged were malicious and oppressive

     and were committed with an improper and evil motive to injure Plaintiff, amounting to malice

     and in conscious disregard of Plaintiff's rights.

  28. The Defendant’s conduct was such that it would inequitable to require the Plaintiff to return to

     work for the Defendant so the Plaintiff is entitled to front pay in lieu of reinstatement.

         WHEREFORE, Plaintiff, LATAIYA C. MOORE, hereby demands and prays this Court to

  grant the following relief against ST. LUCIE COUNTY, FLORIDA:

      (a) A declaratory judgment providing that the Defendant violated the Title VII;

      (b) An award of compensatory damages to Plaintiff in an amount equal to her lost

      compensation, bonuses and benefits, occasioned by Defendants' misconduct;

      (c) An award of general and punitive damages to Plaintiff to compensate him for the mental

      and emotional distress occasioned by Defendant's misconduct;

      (d) Reasonable attorneys’ fees and court costs,

      (e) front pay in leu of Reinstatement,
Case 2:19-cv-14220-RLR Document 1 Entered on FLSD Docket 06/26/2019 Page 8 of 10



       (f) A trial by jury on all issues so triable; and

       (g) Such other and further relief as the Court deems just and proper.

                     COUNT THREE – AMERICANS WITH DISABILITIES ACT
                     (FAILURE TO ACCOMMODATE) – 42 U.S.C. §§ 12101-12117

  29. Plaintiff incorporates and realleges by reference, as though fully set forth herein, Paragraphs 1

      through 20 of this Complaint.

  30. The Defendant knew of the Plaintiff’s disability.

  31. The Plaintiff requested a reasonable accommodation to have service animal and where

      sunglasses.

  32. The accommodation would have allowed the Plaintiff to perform the essential functions of her

      position without unnecessary stress, pain, harm and suffering.

  33. The Plaintiff failed to provide a reasonable accommodation which resulted in the Plaintiff

      experiencing unnecessary pain, discomfort, anxiety and humiliation.

  34. Defendant is a "person" within the meaning of §101(7) of the ADA, 42 USC § 1211(7), and

      §701 of Title VII of the Civil Rights Act of 1964, 42 USC § 2000e, in that, the definition

      includes one or more individuals, … , partnerships, associations, corporations, legal

      representatives,    mutual    companies,     joint-stock   companies,     trusts,   unincorporated

      organizations…

  35. At all times relevant hereto, Plaintiff is an individual with a "disability" as that term is defined

      in Section 3(2) of the ADA, 42 USC § 12102, which provides "disability" means a physical or

      mental impairment that substantially limits one or more major life activities of such

      individual… Specifically, Plaintiff suffers from Gillian-Barre Syndrome causing issues such

      as [insert].
Case 2:19-cv-14220-RLR Document 1 Entered on FLSD Docket 06/26/2019 Page 9 of 10



  36. Plaintiff is a qualified individual with a disability within the meaning of Section 101(8) of the

     ADA, 42 USC § 12111(8), in that Plaintiff is an individual with a disability, who, with

     a reasonable accommodation of having a sunglasses, can perform all the essential functions of

     the position.

         WHEREFORE, Plaintiff, LATAIYA C. MOORE, hereby demands and prays this Court to

  grant the following relief against ST. LUCIE COUNTY, FLORIDA:

   a. Find and hold that the Defendant failed to provide a reasonable accommodation to the

       Plaintiff under the ADA;

   b. Find and hold that the failure to accommodate caused physical and emotional distress to

       the Plaintiff;

   c. Find and hold that the Defendant’s actions were willful in its failure to abide by the ADA;

   d. Award the Plaintiff compensatory and punitive damages in an amount to be determined

       at trial in this matter;

   e. Award Plaintiff her attorneys' fees, including litigation expenses, and costs of this action;

       and

   f. Grant such other further relief as may be just and proper.

                                   DEMAND FOR JURY TRIAL

  37. Plaintiff, by and through her undersigned attorney, hereby demands a jury trial under Federal

     Rule of Civil Procedure 38 on all issues triable of right by jury in this action.

  Respectfully submitted this 26th day of June, 2019.

                                                        /s/ Frank M. Malatesta, Esq.
                                                        FRANK MALATESTA, ESQUIRE
                                                        Florida Bar No.: 0097080
                                                        Malatesta Law Office
                                                        871 Venetia Bay Blvd., Suite 235
                                                        Venice, FL 34285
Case 2:19-cv-14220-RLR Document 1 Entered on FLSD Docket 06/26/2019 Page 10 of 10



                                           Phone: (941) 256-3812
                                           Fax: (888) 501- 3865
                                           Frank@malatestalawoffice.com
                                           Staff@malatestalawoffice.com
                                           Attorney for the Plaintiff
